Exhibit FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called this “Amendment”) made as of August 4, 2008 among FFE TRANSPORTATION SERVICES, INC., a Delaware corporation (“Borrower”), LASALLE BANK NATIONAL ASSOCIATION, as a Bank, Collateral Agent and Syndication Agent (“LaSalle”) and COMERICA BANK, as a Bank, Issuing Bank and Administrative Agent (individually, as “Administrative Agent” and collectively with LaSalle, the “Bank”). W I T N E S S E T H: WHEREAS, Borrower and Bank have entered into that certain Amended and Restated Credit Agreement dated as of October 12, 2006 (as heretofore amended, the “Original Credit Agreement”), for the purposes and consideration therein expressed, pursuant to which Bank became obligated to make loans to Borrower as therein provided; and WHEREAS, Borrower and Bank desire to amend the Original Credit Agreement as provided herein; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein and in the Original Credit Agreement, in consideration of the loans which may hereafter be made by Bank to Borrower, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do hereby agree as follows: ARTICLE I. Definitions and References §1.1.Terms Defined in the Original Credit Agreement.Unless the context otherwise requires or unless otherwise expressly defined herein, the terms defined in the Original Credit Agreement shall have the same meanings whenever used in this Amendment. §1.2.Other Defined Terms.Unless the context otherwise requires, the following terms when used in this Amendment shall have the meanings assigned to them in this § 1.2. “Amendment” means this
